Citation Nr: 0700539	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-02 950	)	DATE
	)
      MERGED APPEAL	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD) with esophagitis, to include as 
secondary to post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral hands and lower extremities, to 
include as secondary to Agent Orange exposure.

4.  Entitlement to an increased initial rating for PTSD from 
70 percent disabling, to include whether a total disability 
rating should have been assigned earlier than September 22, 
2005.


REPRESENTATION

Appellant represented by:	John S. Berry

ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June and 
October 2004 of the Lincoln, Nebraska, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The June 2004 
rating decision denied service connection for GERD and 
peripheral neuropathy of the bilateral hands and lower 
extremities.  Service connection was awarded for PTSD, 
considered 30 percent disabling.  The October 2004 rating 
decision denied service connection for bilateral hearing 
loss.  The issues have been merged on appeal.

The Board notes that in January 2004, the date of his 
original claim, the veteran filed for entitlement to service 
connection for a sleep disorder.  The RO did not address this 
claim.  This issue is REFERRED back to the RO for appropriate 
action.

The Board also notes that the veteran filed a claim for an 
increased disability rating for a shell fragment wound, left 
side of back, with retained foreign body, lumbosacral strain 
and multilevel degenerative disc disease, currently 
considered 40 percent disabling, in May 2005.  The claim was 
denied in a rating decision dated in August 2005.  The 
veteran properly filed a notice of disagreement (NOD) in 
September 2005 and a Statement of the Case (SOC) was issued 
in September 2005 and a Supplemental SOC (SSOC) was issued in 
January 2006.  However, the veteran has failed to perfect his 
appeal.  The veteran did not submit a timely VA Form 9 with 
regard to this claim, and therefore the Board does not have 
jurisdiction to adjudicate this matter.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  GERD is not the result of a disease or injury in service, 
nor is GERD related to a service-connected disability.

2.  The veteran does not have a current diagnosis of 
peripheral neuropathy of the bilateral hands and lower 
extremities.

3.  For the entire appeals period, the veteran's PTSD has 
been manifested by total occupational and social impairment, 
to include gross impairment in thought process or 
communication, inappropriate behavior and disorientation to 
time.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active military 
service and is not proximately due to or the result of any 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2006).

2.  Peripheral neuropathy of the bilateral hands and lower 
extremities was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1116, and 5107 (West 
Supp 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 
(2006).

3.  A 100 percent disability rating for PTSD is granted from 
January 12, 2004.  38 U.S.C.A. §§ 1155, 5107 (West Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
(Code) 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).




I.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005).  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2006).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a non-service-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.



A.  GERD

The veteran avers that his currently diagnosed GERD is either 
the direct result of a disease or injury in service, or in 
the alternative, secondary to his service-connected PTSD.  
After a thorough review of the veteran's claims folder, the 
Board has determined that the veteran's GERD is not directly 
related to service or secondarily related to a service-
connected disability.

The veteran's service medical records are negative for any 
complaints of treatment for GERD.  However, the Board notes 
that in January 1970, the veteran received a fragment wound 
to the low back that was removed by an abdominal approach, 
with wire sutures placed in the incision.  In May 1970, the 
veteran complained of pain associated with the abdominal 
incision.  The veteran was diagnosed with a small incisional 
hernia of the lower one-third of his incision, which was 
repaired in June 1970.  

The record also contains VA outpatient treatment reports 
dated in 2004 and 2005, indicating that the veteran received 
treatment for GERD, but no nexus opinions were offered in 
these records.

Additionally, the first treatment for this condition was not 
documented until approximately 30 years after the veteran was 
discharged and there is no medical nexus of record connecting 
his current disorder with a disease or injury in service.  

Affording the veteran the benefit of the doubt, a VA 
examination was conducted in December 2004 to determine 
whether his current abdominal discomfort was related to his 
surgeries in service.  It was noted that the veteran suffered 
shrapnel wounds in service to the abdominal area with 
surgery, but no indication of involvement of any internal 
organs.  The examiner was asked to review the veteran's 
claims folder and examine the veteran to provide an opinion 
if the veteran's condition is related to the shrapnel 
wounds/surgery in service.

The veteran reported that he had two separate injuries 
involving shrapnel wounds.  The first, in the early 1970s, 
involved shrapnel wound to the back.  The veteran underwent 
an exploratory laparotomy to determine whether or not he had 
any internal organ damage.  No internal damage was found.  
Several months later while on leave, the veteran developed an 
incisional hernia, which was repaired.  Apart from two 
surgeries to address the wire sutures in his abdomen, the 
veteran had no complaints regarding his surgery.

The veteran denied any dematemesis or melena.  He did not 
take any pain medications for relief of his abdominal 
discomfort subsequent to his surgical procedures in the 
1970's.  The examiner diagnosed the veteran with GERD, 
esophagitis and atypical abdomen discomfort.  It was noted 
that the veteran's discomfort was less likely than not 
secondary to the exploratory laparotomy with ventral hernia 
repair or abscess incision and drainage procedures.

The examiner also commented that it was less likely than not 
that the veteran's current atypical abdominal discomfort was 
secondary to the shrapnel wounds or surgery he underwent in 
service.  The veteran's abdominal wounds were clearly well 
healed.  There was no indication of additional recurrences of 
hernia defects.  The tissue was soft, flat and non-tender and 
the same color as the surrounding tissue and were best 
described as mature.  The incision itself was non-tender.  
The veteran verbalized that he had conceptualized that he had 
some internal scarring that was creating the previous 
discomfort in his stomach, however, an upper GI series with 
the small bowel follow-through would help elucidate whether 
or not there were any internal findings.  It was noted that 
such would be ordered and an addendum attached later.  

The addendum, also dated in December 2004, noted that after 
performing an upper GI series of the small bowel, the 
impression was normal.

No other evidence of record supports the veteran's contention 
that his GERD is directly related to service.  Thus, the 
veteran's claim fails on a direct basis.  See 38 U.S.C.A. §§ 
1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303(d) (2006).
With regard to the veteran's secondary service connection 
claim, the veteran has established that he is service-
connected for PTSD and currently suffers from GERD.  However, 
the evidence does not support the claim that the veteran's 
GERD is secondary to his service-connected PTSD.

At the March 2004 VA examination, the veteran stated that he 
had problems with indigestion ever since some time in the 
1970s.  He used a variety of over-the-counter medications 
over the years to treat this condition.  He was currently 
taking Aciphex for indigestion.  The examiner agreed with the 
veteran's diagnosis of GERD with some ongoing esophagitis.  
The examiner concluded that the veteran's GERD was not caused 
by his service-connected PTSD.  There was no documentation or 
proof in the available literature that PTSD could cause GERD.  
"There is certainly a possibility of it being aggravated, 
but by what degree would be a question asked.  I do not 
believe that this gentleman's esophagitis is aggravated much 
at all by his PTSD."  See VA esophagus and hiatal hernia 
examination report, March 2004.  The examiner also commented 
that the veteran did not seem to have strong correlations 
between nightmares or past recollection with his indigestion.  
The veteran stated that it was very persistent from week to 
week but did not identify any triggers.  Overall, it was 
determined that any degree of aggravation by his PTSD was 
quite minimal.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The evidence does not meet the 
criteria for direct service connection.  Though the veteran 
has met two of the elements of secondary service connection, 
without a medical nexus to link his currently diagnosed GERD 
to his service-connected PTSD, there is no way to establish 
service connection.  While the Board acknowledges the March 
2004 examiner's comment that the veteran's esophagitis was 
not aggravated "much at all" by his PTSD, this is not 
enough to grant service connection.  The Board observes that 
the Court has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Thus, the veteran's claim also fails on a secondary basis.  
See 38 C.F.R. § 3.310(a) (2006); see also Allen, supra.  The 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

B.  Peripheral Neuropathy

The veteran seeks service connection for peripheral 
neuropathy of the bilateral hands and lower extremities, 
claiming that these conditions are related to in-service 
exposure to herbicides in Vietnam.

Service connection may be allowed on a presumptive basis for 
certain conditions, such as peripheral neuropathy, as a 
result of exposure to herbicides.  See 38 C.F.R. § 3.307 
(West Supp. 2005).  In addition, the law also provides that, 
where a veteran served ninety days or more of active military 
service, and certain chronic disorders become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation, even if there is no entitlement to the presumption 
of service incurrence.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  The Court has also held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

In-service exposure to herbicides (such as Agent Orange) is 
conceded due to the veteran's service in Vietnam.  
Additionally, acute peripheral neuropathy is one of the 
presumptive conditions listed under 38 C.F.R. §§ 3.307 and 
3.309, for which the veteran may obtain compensation.  The 
veteran's service medical records are negative for reports of 
any complaints or treatment of peripheral neuropathy.  The 
record is also negative for any treatments of peripheral 
neuropathy within the presumptive period following service.  
As such, presumptive service connection for peripheral 
neuropathy under 38 C.F.R. §§ 3.307 and 3.309 is not 
possible.

Furthermore, the veteran has failed to provide a diagnosis of 
peripheral neuropathy.  Affording the veteran the benefit of 
the doubt, the Board turns to the VA examination reports 
dated in March 2004 and November 2005.  At the March 2004 
Fibromyalgia examination, the veteran reported myalgias in 
his entire spinal column, paraspinal muscle groups, chest and 
leg muscles, mainly in his quadriceps.  It was also noted 
that the veteran is a mail carrier and that he walked up to 
six miles per day.  During periods of flare-ups of the 
fibromyalgia, he experienced a deep ache, almost burning 
sensation that he experienced to some degree daily.  There 
was no notation of peripheral neuropathy.  The Board observes 
that the veteran has been service-connected for fibromyalgia.  

The March 2004 spine examination report revealed that the 
veteran denied any radiculopathy and no abnormality was noted 
regarding neurological symptoms.  Peripheral neuropathy was 
not noted.  On the November 2005 VA examination, it was noted 
that the veteran had normal coordination and normal 
orientation.  No peripheral neuropathy was noted.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of 
diagnosed peripheral neuropathy, service connection may not 
be granted.  See also Degmetich v. Brown, 104 F. 3d 1328 
(Fed. Cir. 1997).  The evidence of record has not 
demonstrated that the veteran suffered from peripheral 
neuropathy during service, during the presumptive period 
following service, and he does not have a current diagnosis 
of such.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim must be denied.  See 38 U.S.C.A §5107 (West 
Supp. 2005).

II.  Increased Rating and Earlier Effective Date

The veteran filed his claim for service connection for PTSD 
on January 12, 2004.  In a rating decision dated in June 
2004, the RO awarded the veteran a 30 percent disability 
rating, effective January 12, 2004.  In January 2005, a 
rating decision increased the veteran's PTSD disability 
rating from 30 percent to 50 percent disabling, effective 
January 12, 2004.  In July 2005, a rating decision increased 
the veteran's disability rating from 50 percent to 70 percent 
disabling, effective January 12, 2004.  

The RO noted that on September 22, 2005, the veteran filed a 
claim for individual unemployability.  Following a VA 
examination in November 2005, a rating decision dated in 
December 2005, increased the veteran's PTSD disability rating 
from 70 percent to 100 percent disabling, effective September 
22, 2005.  The veteran contends that he is entitled to an 
earlier effective date for the assignment of his 100 percent 
disability rating for PTSD.  The Board notes that the 
veteran's claim for an increased disability rating has been 
pending throughout the course of this appeal, regardless of 
the increases the RO has awarded him.  As such, the 
determination that the veteran's 100 percent disability 
rating should be the date of his individual unemployability 
claim is incorrect.

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected disorder.  In the case of the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability (the circumstances of 
the present appeal), separate ratings can be assigned for 
separate periods of time based on the facts found - a process 
known as "staged" ratings.  Here, the RO has assigned staged 
ratings for the veteran's service-connected PTSD.  
Specifically, the veteran has been assigned a 70 percent 
disability rating for PTSD from January 12, 2004 to September 
21, 2005 and a 100 percent disability rating from September 
22, 2005.

Disability ratings are assigned based on a comparison of the 
symptoms found to the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule) found in 38 C.F.R. 
Part 4. 38 U.S.C.A. § 1155.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is generally viewed 
in relation to its whole history.  See 38 C.F.R. §§ 4.1, 4.2 
(2006).  The basis for disability ratings is the extent to 
which the disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon average 
impairment of earning capacity in civil occupations.  See 38 
C.F.R. §§ 4.1, 4.10 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (2006).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based upon all the 
evidence of record that bears on occupational and social 
impairment, rather than solely upon the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2006).

The General Rating Formula for Mental Disorders, as effective 
on and after November 7, 1996, provides for pertinent 
percentage ratings as follows:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a work like 
setting); inability to establish and 
maintain effective relationships . . . . . .  
70 percent

Total occupational and social impairment, due 
to such symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform activities 
of daily living (including maintenance of 
minimal personal hygiene); disorientation to 
time or place; memory loss for names of close 
relatives, own occupation, or name . . . . . 
. .100 percent

See 38 C.F.R. § 4.130, Code 9411 (2006).

Review of all of the medical evidence of record demonstrates 
that that the veteran's PTSD symptoms were so severe that he 
is entitled to a total rating from the date of his original 
claim, January 12, 2004.  During the course of this appeal, 
the veteran underwent two VA examinations (in March and 
August 2004).  As is explained below, findings on the reports 
of these examinations support an increased rating for the 
entire period.

On VA examination in March 2004, the veteran was cleanly 
dressed with combed hair.  He was cooperative throughout the 
interview, though looked sad and did not smile.  He had some 
mild decrease in eye contact.  The affect was appropriate to 
content of thought.  Speech was of normal tone, volume and 
pacing.  Thought content was about how he was having 
difficulty coping with his physical problems and about the 
stress he experienced at work.  There was no evidence of 
delusions, hallucinations, grandiosity or paranoia.  Thought 
process was logical; he reached goal idea easily with minimal 
circumstantiality.  There was no looseness of association or 
flightive ideas.  The veteran was oriented to time, person, 
place and situation.  His memory, both recent and remote, was 
intact except for some details of his experience in Vietnam.

On VA mental disorders examination in August 2004, the 
veteran was appropriately dressed and groomed.  He was 
cooperative throughout the interview with no bizarre 
behavior.  He had decreased eye contact and his attitude was 
of apathy.  There was no clouding of sensorium.  His speech 
was of normal tone, volume and pacing.  His thought process 
seemed somewhat slowed, but there was no looseness of 
association or flight or ideas.  There was no pressure of 
speech, no delusions, grandiosity or paranoia.  His affect 
was depressed and constricted.  He did not have 
hallucinations.  He had increased insight into his condition 
and was oriented to time, person, place and situation.  
Memory, both recent and remote, was intact.  He had sleep 
disturbance, decreased sexual drive and decreased energy, 
which were vegetative signs, indicating continuation of the 
depressive symptoms.  The veteran was not a danger to 
himself.  

On the August 2004 genitourinary examination, the examiner 
commented that the veteran mentioned continuing lethargy.  It 
was also noted that the veteran did everything in an 
extremely slow motion fashion.  His answers took a fair 
amount of time to produce and he appeared to have a difficult 
time remembering most issues.

The veteran has also submitted private medical records from 
A.H. dated in 2004 and 2005, in support of his claim.  The 
majority of the veteran's treatment records note his 
depression, problems sleeping and problems associated with 
work.  In particular, a September 2004 evaluation noted that 
the veteran was alert and oriented.  His mood was depressed 
and his affect flat.  He appeared sluggish and depressive and 
was slow to respond to questions.  He complained of inability 
to recall certain details of his history and current 
situation.  He experienced flashbacks, but not all the time.  
He flinched upon hearing sudden, loud noises.  He 
characterized his memory and concentration as quite poor and 
was worried about his job.  He reported experiencing anxiety 
attacks.  He indicated that he had considered suicide but had 
not attempted it.  

The veteran also submitted a letter from his treating 
physicians at A.H., J.M.S., M.D. and S.C., A.P.R.N., to an 
attorney, regarding the veteran's federal disability 
retirement.  The physicians reported that the veteran was 
first seen at A.H. in January 2004 for clinical depression, 
anxiety, fibromyalgia and chronic PTSD.  In March 2004, the 
veteran continued to express feelings of hopelessness, 
helplessness, anhedonia, impaired motivation, low energy and 
increasing amounts of pain.  He exhibited negative thoughts 
and avoidant behaviors.  He continued to experience an 
exacerbation of chronic PTSD symptoms exhibited by 
nightmares, paranoid ideation, hypervigilance, anxiety and 
fear.  In May 2004, upon mental status examination, the 
veteran exhibited moderate depression with fleeting suicidal 
ideation, hopelessness, negativistic thought process, 
impaired self-esteem, chronic pain, hypervigilance and 
thought rumination.  

In July 2004, the veteran was extremely depressed and had 
"impaired executive functioning."  He had been isolating 
himself for the prior four days.  He exhibited decreased 
concentration, poor ability to relate to daily concepts in 
detail, impaired recall, distractibility, thought blocking, 
worry and ambivalence.  His medication was increased.  

In February 2005, the veteran was seen in a disheveled state 
with dull mannerisms, slurred speech, poor articulation, 
hopelessness, helplessness and impaired concentration.  He 
reported forgetting simple tasks such as picking up and 
sorting mail, and making errors in his ability to function in 
daily tasks significantly at work.  He exhibited paranoid 
ideation and suspicious behavior and appeared overwhelmed.  
He stated that his nightmares had been progressing to where 
there were more visual memories of war, blood and death.  The 
Board also notes that a VA clinic note dated in March 2005, 
indicated that the veteran started taking Abilify, an 
atypical antipsychotic drug.  In July 2005, the veteran 
requested to file for medical disability as he felt that he 
could no longer work in a full time position.  He exhibited 
decrease in concentration, poor ability to relate to daily 
concepts in detail, impaired recall, distractibility, thought 
blocking, worry and ambivalence.  



Dr. S. stated that based upon reasonable medical probability, 
it was his professional opinion that the veteran was no 
longer able to perform his duties as a postal worker.  The 
veteran was suffering from chronic major depression with 
psychotic symptoms, fibromyalgia, chronic pain and chronic 
PTSD.  These conditions all directly impacted the veteran's 
ability to focus attention, concentrate on requirements and 
perform his duties as a postal carrier.

Resolving any doubt in the veteran's favor, the Board 
concludes that a 100 percent disability rating is warranted 
from the date of claim, January 12, 2004.  See Fenderson, 
supra.  The private medical evidence from July 2004 to 
February 2005, in addition to the notations of difficulty 
remembering on the August 2004 VA genitourinary examination, 
clearly showed symptoms indicative of total impairment such 
as gross impairment in thought process or communication, 
memory loss, disorientation, etc.  By February 2005, the 
veteran's impairment had increased to the point that an anti-
psychotic medication was added to his regime.  Although the 
medical evidence between date of claim in January 2004 and 
July 2004 is not as clear as to the presence of such 
impairment, the Board will resolve any doubt in the veteran's 
favor.  There were at least some notations in the medical 
evidence of symptoms such as hopelessness, helplessness, 
impaired motivation, etc., sufficient to justify 
retroactively granting the total rating.  The Board notes 
that the veteran was, in fact, employed prior to leaving his 
job in September 2005, but it is equally clear that he missed 
a lot of time at work and had verbal altercations with 
individuals at work.  Again, the evidence is not perfectly 
clear as to whether this was due to PTSD, but there is at 
least enough doubt to grant the veteran's claim in full.  As 
such, the Board finds that a 100 percent rating is warranted. 
See 38 C.F.R. § 4.130, Code 9411-9440 (2006).

III.  Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.

Letters dated in February 2004 and July 2005 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) 
(West Supp. 2005); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2004 
letter was sent prior to initial adjudication of the 
veteran's claims, and, to the extent full and complete notice 
was not provided until a later point in time, this was not 
prejudicial to him.  He was subsequently provided adequate 
notice, and the claims were readjudicated, with additional 
supplemental statements of the case (SSOC) provided to the 
veteran, most recently in April 2006.  The veteran was aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  The July 2005 letter told 
him to provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

In March 2006, the veteran was provided with notification of 
disability ratings and effective date matters.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran was also 
provided a SSOC in April 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran has not identified any private 
medical records relevant to the claims.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations on 
numerous occasions throughout the course of these claims, 
between 2004 and 2005.  See 38 C.F.R. § 3.327(a).  The 
November 2005 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).


ORDER

Entitlement to service connection for gastroesophageal reflux 
disorder (GERD) with esophagitis, to include as secondary to 
post-traumatic stress disorder (PTSD), is denied.

Entitlement to service connection for peripheral neuropathy 
of the bilateral hands and lower extremities, to include as 
secondary to Agent Orange exposure, is denied.

Entitlement to a 100 percent disability rating for PTSD is 
granted from January 12, 2004, subject to the laws and 
regulations governing payment of monetary benefits.


REMAND

After a thorough review of the claims folder, the Board has 
determined that the veteran's claim of entitlement to service 
connection for bilateral hearing loss must be remanded for 
additional development.


The Board notes that the veteran was issued a SOC for his 
hearing loss claim in January 2005.  However, following that 
date, the veteran participated in a supplementary VA 
examination in October 2005.  The RO failed to issue the 
veteran a SSOC after the review of this examination.  The 
record is also negative for a waiver of agency of original 
jurisdiction consideration for this evidence.  Thus, this 
claim must be remanded back to afford the veteran with a SSOC 
addressing this evidence.

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue the veteran a 
Supplemental Statement of the Case for 
his claim of entitlement to service 
connection for bilateral hearing loss.  
The SSOC must specifically address the 
October 2005 audiological examination.  
If the claim is denied, afford the 
veteran and his representative an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


